IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


ROSE DAVIS as Personal                     )   No. 79696-8-I
Representative of the Estate of RENEE )
L. DAVIS, deceased,                        )
                                           )   DIVISION ONE
                       Appellant,          )
                                           )
                       v.                  )
                                           )
KING COUNTY, a political subdivision )
of the State of Washington, TIMOTHY )          UNPUBLISHED OPINION
LEWIS, Deputy, King County Sheriff’s )
Office, individually and in his official   )
capacity acting under the color of state )
law; NICHOLAS PRITCHETT, Deputy, )
King County Sheriff’s Office, individually )
and in his official capacity acting under )
the color of state law; JOHN               )
URQUHART, in his individual capacity; )
MITZI JOHANKNECHT, Sheriff, King           )
County Sheriff’s Office, in her official   )
capacity; JOHN DOES 1-10, individually )
and in their official capacities acting    )
under the color of state law,              )
                                           )
                       Respondents.        )
                                           )

       MANN, C.J. — Washington’s felony bar statute, RCW 4.24.420, creates a

complete defense to any action for damages for personal injury or wrongful death if the

person injured or killed was engaged in the commission of a felony at the time of the
No. 79696-8-I/2


injury or death and the felony was a proximate cause of the injury or death. On its face,

the statute applies even if the defendant was negligent or unreasonable.

        The estate of Renee Davis appeals the trial court’s summary judgment order

dismissing its wrongful death action. Davis was fatally shot by law enforcement during

a mental health crisis where she was suicidal. On appeal, the estate contends that the

trial court erred in granting the defendants’ summary judgment motions because the

court improperly inferred Davis’s specific intent to assault the deputies, made credibility

determinations about the deputies’ version of events, and because issues of material

fact exist as to whether the defendants’ negligence was the proximate cause of Davis’s

death. The estate also contends that the trial court erred because the felony bar statute

requires a criminal conviction or admission to felonious conduct before it can bar a

wrongful death action. We affirm.

                                                  I.

       On October 21, 2016, T.J. Molina approached King County Sheriff’s Office

Deputy Nicholas Pritchett on the powwow grounds at the Muckleshoot Indian

Reservation during his patrol shift. 1 Molina was worried about his girlfriend, Davis, who

had been sending him concerning text messages.

       At 6:21 p.m., Davis sent Molina a text message saying “[w]ell come and get the

girls or call 911 I’m going to shoot myself.” Another text message followed at 6:28 p.m.

that said “[t]his is to show you I’m not lying,” with a blurry photo that appeared to be an

injury. It was unclear from the photo the severity and location of the potential injury.



       1 Davis was a member of the Muckleshoot Indian Tribe. It is common for residents of the
Reservation to seek out law enforcement officers for help rather than call 911.

                                               -2-
No. 79696-8-I/3


       Molina sought out Pritchett’s help because Davis had two of her three children

with her and was also pregnant with a fourth child. Pritchett was familiar with both

Davis and Molina because he had responded to domestic violence incidents at Davis’s

home concerning Davis’s ex-boyfriend. Molina showed Pritchett the text messages

from Davis. Pritchett thought the picture could have been an injury or a “photo off the

internet,” but because the image was blurry, he could not be sure. Molina told Pritchett

that Davis had access to a rifle and a handgun.

       Pritchett advised dispatch of a “suicidal female, possibly armed with a rifle and

who has her two children with her,” texting “pictures of fresh injuries, unsure who is

injured,” and “female is Davis, Renee possibly born in 1993” at 6:37 p.m. Pritchett

indicated that he would conduct a welfare check. Dispatch advised Pritchett that

backup was approximately 26 minutes away. Pritchett asked dispatch to check if any

units from the Auburn Police Department were available to respond. At the same time,

Deputy Lewis was commuting home when he overheard Pritchett’s radio transmissions

and responded. Lewis had been attending a firearms training at the King County

Sheriff’s Office range.

       Pritchett parked a few blocks away from Davis’s home at 6:44 p.m. Pritchett

approached the home on foot to survey the area and look for signs of distress. Pritchett

returned to his vehicle to wait for backup. Lewis arrived at approximately 6:45 p.m.

Pritchett quickly told Lewis about a tree he observed outside Davis’s residence where

they could shelter if there was gunfire. Lewis knew only what he heard over the radio

and did not know that Davis was pregnant or that Pritchett had prior contacts with Davis.



                                          -3-
No. 79696-8-I/4


        Together, the deputies approached Davis’s house on foot at approximately 6:52

p.m. Neither heard any noise from the house or indication that the occupants were in

distress. Both deputies loudly knocked on the front door, siding, and windows of the

house. They repeatedly yelled “Sheriff’s Office!” “It’s the police!” and “Come to the

door!” to get Davis’s attention. Lewis tried to remove the screen from the window when

he saw Davis’s two children in the living room and asked them to open the front door;

Davis’s three-year-old child complied. Both children appeared to be under the age of

five.

        The deputies entered the home, Lewis had his weapon drawn. After quickly

assessing the children’s well-being, Lewis moved the children to the front door foyer

while Pritchett checked the living room and kitchen area. Lewis asked the children

“Where’s mommy’s room?” and one of the children pointed to a door down the hallway.

Lewis covered the hallway and the two bedrooms at the back of the hallway while

Pritchett approached the first bedroom. The doorknob had a child safety device on it,

and Pritchett was unable to maneuver the device because he had on gloves. Pritchett

kicked the child safety device off the doorknob.

        The deputies entered Davis’s bedroom and observed her lying in her bed,

covered in a blanket up to her neck, staring blankly at the door. The deputies instructed

Davis to show her hands; Lewis recalled that Davis did not respond, while Pritchett

recalled that Davis said “no.” Lewis pointed his weapon at Davis while Pritchett pulled

the blanket off Davis. Both deputies saw a gun, Lewis recalled that Davis’s right hand

was over the top of or below the gun, with the muzzle facing the foot of the bed, while

Pritchett recalled that the gun was in Davis’s right hand resting on her legs. Both

                                          -4-
No. 79696-8-I/5


deputies observed a magazine in Davis’s left hand, but could not tell whether the gun

was loaded or unloaded.

         Lewis ordered Davis to “drop the gun,” while Pritchett yelled “gun.” Pritchett

attempted to move back toward the door. Both officers testified that she raised the gun

and pointed it directly at them. Both Lewis and Pritchett fired their weapons. Three

bullets hit Davis. Pritchett announced “shots fired” over the air. Davis slumped over,

fell off the bed, and stated that the gun was not loaded.

         Lewis heard the children screaming and left Pritchett alone in the bedroom with

Davis. Lewis encountered Auburn Police Officer, Derek Pederson, as he took the

children outside. After removing the children from the home, Pederson and Lewis went

back to Davis’s bedroom. Pederson recalled seeing Davis’s gun in her hand while she

was on the floor, while Pritchett recalled putting the gun in his utility belt as Lewis

reentered the bedroom. Pedersen moved the bed away from Davis so that medical

personnel could provide treatment. Pritchett called for aid and moved Davis to a

location where aid could be provided. Fire department medics, who had been waiting

outside entered and performed lifesaving measures. Medics were unable to revive

Davis.

         On January 3, 2018, the estate filed a wrongful death action against King County,

Pritchett, Lewis, former King County Sheriff Urquhart and Sheriff Johanknecht 2 for

negligence, battery, negligent use of excessive force, and outrage. King County moved

for summary judgment to dismiss all of the estate’s claims based on the felony bar

statute, that the deputies had no legal duty to Davis, that Washington does not permit a

         2   Davis’s estate voluntarily dismissed Johanknecht as a defendant.

                                                   -5-
No. 79696-8-I/6


negligent investigation against police, the deputies’ actions were intentional, justified,

and reasonable, the facts do not support a claim for battery because the deputies were

justified in using deadly force when confronted with a deadly threat, and the elements of

outrage could not be met. The estate responded that RCW 4.24.40 required a felony

conviction or admission by the plaintiff and that Davis was accused of committing

assault in the first degree, which requires specific intent to cause bodily harm or an

apprehension of bodily harm. At oral argument, the estate argued that “the jury could

infer that [Davis] didn’t intend to create this apprehension—the specific intent to create

an apprehension of bodily harm” but did not present facts creating an issue of fact that

Davis pointed her gun at the deputies.

       The trial court granted summary judgment in favor of the defendants, concluding

that, while there may be disputes of material fact related to the reasonableness of the

deputies’ conduct, RCW 4.24.420 barred Davis’s action. The estate appeals.

                                             II.

       “We review summary judgment motions de novo, engaging in the same inquiry

as the trial court.” Vargas v. Inland Washington, LLC, 194 Wn.2d 720, 728, 452 P.3d

1205 (2019). “When reviewing summary judgment motions, we consider all disputed

facts in the light most favorable to the nonmoving party.” Vargas, 194 Wn.2d at 728

(internal quotes omitted). “Summary judgment is appropriate when there is no genuine

issue of material fact and the moving party is entitled to judgment as a matter of law.”

CR 56. Estate of Lee ex rel. Lee v. City of Spokane, 101 Wn. App. 158, 166, 2 P.3d

979 (2000).



                                           -6-
No. 79696-8-I/7


       At issue in this appeal is whether the felony bar statute, RCW 4.24.420, bars the

estate’s action. RCW 4.24.420 provides that

       [i]t is a complete defense to any action for damages for personal injury or
       wrongful death that the person injured or killed was engaged in the
       commission of a felony at the time of the occurrence causing the injury or
       death and the felony was a proximate cause of the injury or death.
       However, nothing in this section shall affect a right of action under 42
       U.S.C. Sec. 1983.

       Before addressing each of the estate’s arguments, we acknowledge that Davis’s

death is tragic and echo the trial court’s sentiment that the application of RCW 4.24.420

here is problematic because it precludes claims where law enforcement officers’ actions

and training may have been unreasonable, given their knowledge that the individual

they were confronting was suicidal and armed. RCW 4.24.420 prevents courts and

juries from reaching the issue of whether law enforcement’s negligence resulted in the

loss of life. The statute is clear and precludes our evaluation of these policy questions.

                                             A.

       The estate contends that only a jury may infer, from circumstantial evidence, the

requisite specific intent that the decedent was “engaged in the commission of a felony”

and therefore, the trial court erred in granting summary judgment because it infringed

upon the jury’s province. We disagree.

       RCW 9A.36.021(1)(c) provides that “[a] person is guilty of assault in the second

degree if he or she . . . [a]ssaults another with a deadly weapon.” RCW 9A.36.031

provides “[a] person is guilty of assault in the third degree if he or she, under

circumstances not amounting to assault in the first or second degree: (g) Assaults a law




                                           -7-
No. 79696-8-I/8


enforcement officer or other employee of a law enforcement agency who was

performing his or her official duties at the time of the assault.”

       The statute does not define “assault;” thus, we look to the common law definition.

State v. Abuan, 161 Wn. App. 135, 154, 257 P.3d 1 (2011). “Washington recognizes

three common law definitions of ‘assault’: ‘(1) an unlawful touching (actual battery); (2)

an attempt with unlawful force to inflict bodily injury upon another, tending but failing to

accomplish it (attempted battery); and (3) putting another in apprehension of harm.’”

Abuan, 161 Wn. App. at 154 (citing State v. Elmi, 166 Wn.2d 209, 215, 207 P.3d 439

(2009)). Finally, “specific intent either to create apprehension of bodily harm or to cause

bodily harm is an essential element of assault in the second degree.” State v. Byrd, 125

Wn.2d 707, 713, 887 P.2d 369 (1995).

       The estate identifies the following factors for why there is a dispute about

whether Davis formed the requisite intent for assault in the second or third degree: “her

mental state, history of depression and abuse, pre-shooting statements and conduct,

suicidal ideation, the unloaded gun, personal history and characteristics, as well as the

Deputies’ own negligent conduct, pre-shooting tactical errors, and completely

unnecessary and rushed confrontation of [Davis] at gunpoint in her bedroom less than a

minute after entering her home.”

       But, even viewing these facts in the light most favorable to Davis, there is no

dispute that both officers testified that Davis raised and pointed the gun directly at them

before they shot. The act of pointing a gun at someone supports a determination that

there was an intent to create apprehension of bodily injury. The trial court did not err

when it concluded that there was not a dispute of material fact about whether Davis

                                           -8-
No. 79696-8-I/9


formed the requisite intent to find that she was engaged in the commission of a felony at

the time of her death.

                                              B.

       The estate next contends that only a jury can weigh evidence and make

credibility determinations and that the trial court erred by invading the jury’s exclusive

province by inferring specific intent from the circumstantial evidence. We disagree.

       “It is true that a court should not resolve a genuine issue of credibility at a

summary judgment hearing.” Howell v. Spokane & Inland Empire Blood Bank, 117

Wn.2d 619, 626, 818 P.2d 1056 (1991). “An issue of credibility is present only if the

party opposing the summary judgment motion comes forward with evidence which

contradicts or impeaches the movant’s evidence on a material issue.” Howell, 117

Wn.2d at 626. “A party may not preclude summary judgment by merely raising

argument and inference on collateral matters.” Howell, 117 Wn.2d at 626-27.

       The party opposing summary judgment must be able to point to some
       facts which may or will entitle him to judgment, or refute the proof of the
       moving party in some material portion, and that the opposing party may
       not merely recite the incantation “Credibility,” and have a trial on the hope
       that a jury may disbelieve factually uncontested proof.

Amend v. Bell, 89 Wn.2d 124, 127, 570 P.2d 138 (1977).

       There is no evidence suggesting that Davis did not point her gun at the deputies.

Instead, the estate contends “[b]ecause a reasonable juror could conclude that because

the involved officers lied about circumstances surrounding the shooting, and that

therefore ‘the officers also lied about the facts that would support their claim that [Davis]

posed an imminent threat of harm,’ summary judgment was inappropriate.” The estate

cites an unpublished decision from the United States District Court for the Central

                                           -9-
No. 79696-8-I/10


District of California, J.J.D. v. City of Torrence, No. CV 14-07463-BRO, 2016 WL

6674996, at *5 (C.D. Cal. Mar. 22, 2016) (court order), to support its argument. In that

case, however, the officers had not provided an account of the shooting that matched

the physical evidence. This created a dispute of material fact, from which a reasonable

juror could conclude the officers had lied. Here, there is no physical evidence to

suggest that Davis did not raise her gun or that the deputies lied. The estate points to

small inconsistencies in the deputies’ version of events, including how Davis was

holding the gun, and how the gun was handled after the shooting. These

inconsistencies are insufficient to create a dispute of material fact on the issue of

whether Davis raised her gun. There is no evidence that the gun was planted or not in

Davis’s immediate possession at the time of the shooting. Thus, the trial court did not

err when it granted summary judgment because there was no genuine issue of material

fact.

                                             C.

        The estate next contends that the trial court erred when it granted summary

judgment under RCW 4.24.420 because there must be a felony conviction or admission

to felonious conduct before the court can bar a wrongful death action under RCW

4.24.420. We disagree.

        We review statutory interpretation de novo. Tesoro Ref. & Mktg. Co. v. State,

Dep’t of Revenue, 173 Wn.2d 551, 556, 269 P.3d 1013 (2012). “The primary objective

of any statutory construction inquiry is to ascertain and carry out the intent of the

Legislature.” Tesoro, 173 Wn.2d at 556. First, we look to the statute’s plain language

and if the language is unambiguous, our inquiry ends. State v. Armendariz, 160 Wn.2d

                                           -10-
No. 79696-8-I/11


106, 110, 156 P.3d 201 (2007). “The statute is to be enforced in accordance with its

plain meaning.” Armendariz, 160 Wn.2d at 110. “Where the plain language of the

statute is subject to more than one reasonable interpretation, it is ambiguous.” When a

statute’s language is ambiguous, we may resort to legislative history to discern

legislative intent. Armendariz, 160 Wn.2d at 110-11.

       Here, the statute’s language is unambiguous. The plain language of the statute

does not require that a person be convicted of a felony or admit to felonious conduct

before RCW 4.24.420 is a complete defense to a civil action. Instead, the language

states “[i]t is a complete defense to any action for damages for personal injury or

wrongful death that the person injured or killed was engaged in the commission of a

felony.” RCW 4.24.420 (emphasis added). A wrongful death action will likely never

involve a conviction or admission to felonious conduct because the death would

proceed any possible trial or admission. When possible, we “give effect to every word,

clause and sentence of a statute.” Cox v. Helenius, 103 Wn.2d 383, 387, 693 P.2d 683

(1985). The argument advanced by the estate reads the language “wrongful death” out

of the statute by making the defense unavailable in almost all wrongful death actions.

We read the statute to specifically contemplate its applicability in wrongful death

actions.

       The trial court did not err by applying RCW 4.24.420 on summary judgment when

there was no criminal conviction or admission to felonious conduct.




                                          -11-
No. 79696-8-I/12


                                              D.

       Finally, the estate contends that the trial court erred in granting summary

judgment because there is a dispute of material fact on the issue of causation. We

disagree.

       Proximate cause is generally a question for the jury, but it is a question of law

“when the facts are undisputed and the influences therefrom are plain and incapable of

reasonable doubt or difference of opinion.” Graham v. Public Emps. Mut. Ins. Co., 98

Wn.2d 533, 539, 656 P.3d 1077 (1983). Proximate cause consists of two elements:

cause in fact and legal causation. Sluman v. State, 3 Wn. App. 2d 656, 701, 418 P.3d

125 (2018). Cause in fact concerns the “but for” consequences of an act: those events

that the act produced in a direct, unbroken sequence, and that would not have resulted

had the act not occurred. Sluman, 3 Wn. App.2d at 701. “Legal causation rests on

considerations of logic, common sense, policy, justice, and precedent as to how far the

defendant’s responsibility for the consequences of its actions should extend.” Sluman,

3 Wn. App. 2d at 701. “The inquiry is whether a reasonable person could conclude that

there is a greater probability that the conduct in question was the proximate cause of

the plaintiff’s injury than there is that it was not.” Mehlert v. Baseball of Seattle, 1 Wn.

App. 2d 115, 118-19, 404 P.3d 97 (2017).

       Even if the estate is correct, and the deputies’ response was not appropriate

given the circumstances and what they knew about Davis during the encounter, that is

not the issue before us. Instead, we are asked whether Davis’s commission of a felony

was a proximate cause of her death. For proximate cause, we look at the unbroken

sequence of events, from the felonious conduct to the injury. The statute does not take

                                           -12-
No. 79696-8-I/13


into account the deputies’ conduct prior to the felonious conduct. The statute states it is

a complete defense when “the person injured or killed was engaged in the commission

of a felony at the time of the occurrence causing the injury or death and the felony was

a proximate cause of the injury or death.” RCW 4.24.420. Thus, our inquiry concerns

Davis’s conduct and whether it was a proximate cause of her death. Viewing the facts

in the light most favorable to Davis, there are no facts to support that she did not point

her gun at the deputies. But for her conduct, the deputies would not have shot Davis.

There is no dispute of material fact on the issue of causation because there are no facts

to support that Davis did not raise her gun. The trial court did not err.

       The opinion of the estate’s law enforcement expert, Leo Poort does not create a

dispute of material fact on the issue of causation. Poort concluded that the deputies

       acted without proper cause or justification in fatally shooting [Davis] who
       was known by the deputies to be suicidal. Lewis and Pritchett far fell
       below the applicable standard of care here, and did not act as reasonable
       Sheriff’s Deputies. Indeed, it would have been obvious to any Sheriff
       Deputy exercising his or her professional judgment that the acts taken by
       Lewis and Pritchett would put [Davis] at an unnecessary risk of serious
       harm and/or death.

               I have also concluded, to a reasonable degree of professional
       certainty, that the KCSO through its failure to adequately train and
       supervise its deputies, created an environment where the conduct of these
       deputies on October 21, 2016 was excessive. The deputies loudly
       entered [Davis’s] home and forcibly entered her bedroom, thereby
       precipitating a fatal confrontation with the suicidal [Davis]. The KCSO far
       fell below the applicable standard of care here. Indeed, it would have
       been obvious to any Chief or Sheriff exercising his or professional
       judgment that KCSO’s failure to train and supervise would result in
       suicidal persons, such as [Davis], at additional and unnecessary risk of
       serious harm and/or death.

       Rather than opine on Davis’s actions, Poort’s opinion focuses on the negligent

conduct of the deputies. The issue of the deputies’ negligence, however, is a separate

                                          -13-
No. 79696-8-I/14


issue from whether the felony bar statute acts as a complete defense to any negligence

claim, regardless of whether the elements of negligence are met. It is not enough to

show that the deputies were independently negligent, the estate must show that facts

exist to establish a dispute of material fact as to whether Davis pointed her gun at the

deputies.

       Additionally, the estate cannot show that, had the deputies acted differently, that

Davis would not have still pointed her gun at them upon entering the room. When the

estate’s police practice’s expert, D.P. Van Blaricom, was deposed, he was asked if he

agreed that the deputies acted appropriately once Davis pointed a gun at them. Van

Blaricom responded that “if someone points a gun at you, you may shoot them” and

there would be no way to safely know whether a gun was loaded. Without facts

demonstrating the possibility that Davis did not point her gun at deputies, the estate

cannot create a dispute of material fact sufficient to overcome the felony bar statute.

       Finally, the language of RCW 4.24.420 indicates that it applies if “the felony was

a proximate cause of the injury or death.” (Emphasis added). Washington courts have

long recognized that there can be more than one proximate cause of an injury and that

the plaintiff should not be forced to prove that the defendant’s negligence was the sole

cause of the injury. Mehlert, 1 Wn. App. 2d at 118; N.L. v. Bethel Sch. Dist., 186 Wn.2d

422, 378 P.3d 162 (2016). The statute only requires a defendant show that the felony

was a proximate cause of the injury or death, not the only proximate cause. Thus, while

there may be multiple causes of a plaintiff’s injury, a defendant need only show that the

felony was a cause for the felony bar statute to apply as a complete defense. Since the

estate was unable to present any evidence to create a dispute of material fact as to

                                          -14-
No. 79696-8-I/15


whether Davis pointed her gun at the deputies, there is no dispute of material fact on

the issue of causation under RCW 4.24.420.

      We affirm.




WE CONCUR:




                                         -15-